Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 1-6, 8-14, and 16-17 as amended 04 JAN. 2021, are pending and have been considered as follows:

Allowable Subject Matter
Claim 1-6, 8-14, and 16-17 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
A thorough search was performed and the prior art of record has been cited. The examiner did not find a reference or combination of references that distinctly disclosed or fairly suggested a modification to arrive at the base plate maintaining a first and second vertical column at a fixed distance and which plate using one or more first threaded mounting bolts at a central portion.
In particular, the presence and arrangement of a combined central anchor of a base plate was not found.
Although the references of record show some similar technical features of Applicant’s claimed device, they fail to show or teach the claimed combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/J. J. S./
Examiner, Art Unit 3635


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635